—Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 28, 1975, convicting her of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The trial court correctly charged the jury that the defense of agency, though applicable to the crime of criminal sale of a controlled substance, is not relevant to the crime of criminal possession of a controlled substance in the fifth degree (see Penal Law, § 220.09). This holding obtains because the crime of mere possession of a controlled substance is punishable without regard to whether the possessor is acting as seller or buyer, or the agent of either (see People v Sierra, 45 NY2d 56; People v Carr, 41 NY2d 847; People v Sheldon K., 26 NY2d 949; People v Perez, 60 AD2d 656). Hopkins, J. P., Damiani, Titone and Suozzi, JJ., concur.